Citation Nr: 1429157	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-47 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for black lung disease. 

2.  Entitlement to service connection for a prostate condition.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to July 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for PTSD, black lung disease, and a prostate condition. 

The March 2009 decision addressed issues of entitlement to a non-service connected pension, a petition to reopen the claim for service connection for the residuals of a gunshot wound, and claims for service connection for an eye disability, hypertension, and an ulcer.  A May 2009 notice of disagreement was filed with respect to these issues as well as those on the title page of this decision.  However, in a statement received in June 2009, the Veteran filed a statement wherein he stated that he wished to limit his appeal to the claims for service connection for PTSD, black lung disease, and a prostate condition and a non-service connected pension.  A non-service connected pension was granted in a March 2014 rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran has indicated that he received Social Security Administration (SSA) disability benefits and an SSA inquiry has confirmed this assertion.  However, the claims file is negative for any records from SSA.  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include SSA.  38 C.F.R. § 3.159(c)(2) (2013); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  When VA has actual notice of the existence of records held by SSA that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  The Veteran's SSA records appear to be relevant to at least his PTSD and black lung disease claims.  It is unclear whether they are relevant to his prostate claim.  As such, the Board finds that remand is necessary to clarify and obtain any relevant records.

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records.

After making reasonable efforts, if the AOJ cannot obtain these records, it must specifically document the attempts that were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The AOJ must then: (a) notify the Veteran of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After completing the above action and any other development deemed necessary, the Veteran's claims of entitlement to service connection for PTSD, black lung disease, and a prostate condition should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



